PRITCHARD, Circuit Judge.
The learned judge who heard this case below prepared an exhaustive opinion clearly setting forth the various points at issue. We have carefully considered the record and the evidence that was heard by the court below, and in view of the facts and circumstances surrounding this ease we are of opinion that the rulings of the lower court were eminently proper. Inasmuch as the opinion of the lower court, reported in 163 Fed. 724, contains a full statement of the facts and deals with the various Questions of law presented, we adopt the same as the opinion of this court. Ifor the reasons stated, the decree of the lower court is affirmed.